internal_revenue_service number release date index number --------------------------------------- ------------------------------------------ ----------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b07 plr-134810-11 date date legend taxpayer date1 date2 date3 date dollar_figurea dollar_figureb dear ------------------ ------------------------------------------------------------------- -------------------------- ---------------------- --------------------- ----------------- --------------- --------------- this letter responds to a letter dated date requesting the consent of the commissioner of internal revenue to revoke taxpayer’s election under sec_168 of the internal_revenue_code not to deduct any 50-percent additional first year depreciation stimulus additional first year depreciation that was made on taxpayer’s federal_income_tax return for the taxable_year ended date1 facts taxpayer represents that the facts are as follows taxpayer is a c_corporation and has a calendar_year end taxpayer uses an overall accrual_method of accounting taxpayer is engaged in the business of researching developing and manufacturing drugs between date2 and date3 taxpayer placed_in_service dollar_figurea of qualified_property as defined in sec_168 before the application of sec_168 between date4 plr-134810-11 a date before date1 and date1 taxpayer placed_in_service dollar_figureb of qualified_property on its federal_income_tax return for the taxable_year ended date1 taxpayer made an election under sec_168 not to deduct the stimulus additional first year depreciation for all property placed_in_service in the taxable_year ended date1 however taxpayer also made an election to apply sec_168 for all eligible qualified_property placed_in_service between date4 and date1 taxpayer used an outside tax preparer to prepare its federal_income_tax return for the taxable_year ended date1 the outside tax preparer represents that the election statement to forego the stimulus additional first year depreciation under sec_168 was inadvertently attached to taxpayer’s federal_income_tax return for the taxable_year ended date1 because historically taxpayer has made such an election as a result of inadvertently attaching the sec_168 election statement to the federal_income_tax return for the taxable_year ended date1 taxpayer did not have any eligible qualified_property for purposes of the sec_168 election ruling requested taxpayer requests consent to revoke its election under sec_168 not to deduct the stimulus additional first year depreciation for all qualified_property placed_in_service during the taxable_year ended date1 law and analysis sec_168 amended by sec_103 of the economic stimulus act of pub_l_no 122_stat_613 date stimulus act allows a percent additional first year depreciation deduction stimulus additional first year depreciation deduction for the taxable_year in which qualified_property acquired by a taxpayer after is placed_in_service by the taxpayer before before in the case of property described in sec_168 or c section a of the housing and economic recovery act of pub_l_no 122_stat_2654 date housing act amended sec_168 by adding sec_168 to the code sec_168 provides that a corporation may elect to apply sec_168 the sec_168 election if the corporation makes the sec_168 election sec_168 further provides that for the corporation’s first taxable_year ending after date and for each subsequent taxable_year the corporation forgoes the additional first year depreciation deduction allowable under sec_168 for eligible qualified_property placed_in_service by the taxpayer the sec_168 election also requires that the taxpayer use the straight_line method_of_depreciation as the applicable_depreciation_method for all eligible qualified_property and increase its business_credit limitation under sec_38 and the alternative_minimum_tax amt credit limitation under sec_53 by the bonus_depreciation amount as defined in sec_168 and as determined under sec_5 of revproc_2008_65 i r b that is plr-134810-11 determined for that taxable_year and allocated to such limitation specifically sec_168 and iv provides in general that the corporation will be able to claim unused credits from taxable years beginning before date that are allocable to research expenditures or amt liabilities section dollar_figure of revproc_2008_65 provides that if a taxpayer makes both the sec_168 election and the election to apply sec_168 for all eligible qualified_property the taxpayer must apply sec_168 first any class of property as defined in sec_1_168_k_-1 of the income_tax regulations for which a sec_168 election has been made is not qualified_property under sec_168 nor eligible qualified_property under sec_168 sec_168 provides that a taxpayer may elect not to deduct the stimulus additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 sec_1_168_k_-1 provides that an election not to deduct the additional first year depreciation for a class of property that is qualified_property once made may be revoked only with the written consent of the commissioner of internal revenue to seek the commissioner’s consent the taxpayer must submit a request for a letter_ruling conclusion based solely on the facts and representations submitted we conclude that a revocation of taxpayer’s election not to deduct any stimulus additional first year depreciation for all eligible classes of property placed_in_service by taxpayer in the taxable_year ended date1 is permitted under sec_1_168_k_-1 accordingly taxpayer is granted calendar days from the date of this letter to revoke its election not to deduct any stimulus additional first year depreciation for all eligible classes of property placed_in_service by taxpayer in the taxable_year ended date1 the revocation must be made in a written_statement filed with taxpayer’s amended federal_income_tax return for the taxable_year ended date1 in addition a copy of this letter must be attached to such amended_return a copy is enclosed for this purpose except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable_year ended date1 is eligible for the stimulus additional first year depreciation deduction under sec_168 or is eligible qualified_property under sec_168 whether taxpayer has properly made the sec_168 election for the taxable_year ended date1 pursuant to revproc_2009_16 2009_6_irb_449 or whether taxpayer’s determination of the refundable tax_credits under sec_168 is proper plr-134810-11 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with our office we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate industry director lb_i sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
